                  Case 2:18-cv-01299-JLR Document 33
                                                  32 Filed 04/30/20
                                                           04/27/20 Page 1 of 5
                                                                              2



     Lisa McMahon-Myhran, WSBA #27559                     The Honorable James L. Robart
1    Condominium Law Group
     10310 Aurora Avenue North
2    Seattle, WA 98133
     (206) 633-1520
3    lisa@condolaw.net
     Attorneys for Plaintiff Bayview
     Townhomes Homeowners
4    Association

5

6

7
                                   UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
8
                                            AT SEATTLE
9
     BAYVIEW TOWNHOMES                                 No. 2:18-cv-01299-JLR
10   HOMEOWNERS ASSOCIATION,
                                                       STIPULATED MOTION FOR DISMISSAL
11                   Plaintiff,

12   v.
13   NATIONSTAR MORTGAGE, LLC,
14
                     Defendant.
15
                                         RELIEF REQUESTED
16
              Plaintiff Bayview Townhomes Homeowners Association and Defendant
17
     Nationstar Mortgage LLC, by and through their undersigned counsel jointly request that
18
     this lawsuit be dismissed pursuant to LCR 7(d)(1).
19
                                        STATEMENT OF FACTS
20
          1. On July 24, 2018, Plaintiff initiated this action to quiet title in King County
21
     Superior Court.
22
          2. On September 4, 2018, Defendant subsequently removed the matter to federal
23
     court.
24
          3. Defendant filed its Answer to Plaintiff’s Complaint on September 10, 2018.
25
     MOTION TO DISMISS - Page 1 of 2                                    Condominium Law Group, PLLC
                                                                         10310 Aurora Avenue North
                                                                             Seattle, WA 98133
                                                                              (206) 633-1520
     52765979;1
                  Case 2:18-cv-01299-JLR Document 33
                                                  32 Filed 04/30/20
                                                           04/27/20 Page 2 of 5
                                                                              2




1        4. The parties have negotiated a settlement and wish to dismiss this case without

2    an award of fess or costs to either party. This request is made pursuant to LCR 7(d)(1).

3

4
                                       STATEMENT OF ISSUE

              Whether the Court should dismiss this action?
5
                                       EVIDENCE RELIED UPON
6
              Plaintiff relies upon the Statement of Facts herein along with the pleadings and
7
     documents that have been filed in this action.
8
                                             AUTHORITY
9
              LCR 7(d)(1) provides that parties may submit a joint motion to dismiss to the
10
     Court. In the interests of judicial economy, and as all matters have been resolved
11
     between the parties, the undersigned request that the case be dismissed with prejudice,
12
     without an award of fees or costs to either party.
13
     DATED this ____ day of _________ 2020.
14

15
      Jointly presented by:
16
      CONDOMINIUM LAW GROUP, PLLC                   WITHERSPOON KELLEY
17

18
      /s/Lisa McMahon-Myhran____________            _/s/ Michael J. Kapaun______________
19    Valerie Farris Oman, WSBA #37237              Michael J. Kapaun, WSBA #36864
      Brett Masch, WSBA #43851                      Attorneys for Defendant Nationstar
20
      Lisa McMahon-Myhran, WSBA #27559              Mortgage LLC
21
      Attorneys for Plaintiff

22

23

24

25
     MOTION TO DISMISS - Page 2 of 2                                 Condominium Law Group, PLLC
                                                                      10310 Aurora Avenue North
                                                                          Seattle, WA 98133
                                                                           (206) 633-1520
     52765979;1
              Case
               Case2:18-cv-01299-JLR
                    2:18-cv-01299-JLR Document
                                       Document32-1
                                                33 Filed
                                                    Filed04/30/20
                                                          04/27/20 Page
                                                                    Page31ofof53




 1   Valerie Farris Oman, WSBA #37237                                      The Honorable James L. Robart
     Brett C. Masch, WSBA #43851
 2   Lisa McMahon-Myhran, WSBA #27559
     Condominium Law Group, PLLC
 3   10310 Aurora Ave. N.
     Seattle, WA 98133
     Telephone: 206-633-1520
 4   Facsimile: 206-633-1521
     valerie@condolaw.net
 5
     Attorneys for Plaintiff
 6   Bayview Townhomes
     Homeowners Association
 7

 8

 9

10                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11
     BAYVIEW TOWNHOMES HOMEOWNERS
12   ASSOCIATION,
                                                       NO. 2:18-cv-01299-JLR
13   Plaintiff,
                                                      ORDER GRANTING MOTION TO
14   v.                                               DISMISS
15   NATIONSTAR MORTGAGE LLC
                                                      [CLERK’S ACTION REQUIRED]
16     Defendants.

17
                                                  ORDER
18

19            The Court has reviewed the parties Joint Motion for Dismissal. It is hereby:

20            ORDERED, ADJUDGED and DECREED that the Stipulated Motion for Dismissal is
     GRANTED and that this case is dismissed with prejudice, without an award of fees or costs to
21
     either party.
22

23

24

25    ORDER DISMISSING CASE - 1                                   Condominium Law Group, PLLC
                                                                      10310 Aurora Ave N.
26                                                                     Seattle, WA 98133
                                                                         206-633-1520

     52765994;1
              Case
               Case2:18-cv-01299-JLR
                    2:18-cv-01299-JLR Document
                                       Document32-1
                                                33 Filed
                                                    Filed04/30/20
                                                          04/27/20 Page
                                                                    Page42ofof53




 1                                ///SIGNATURE PAGE TO FOLLOW///

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25    ORDER DISMISSING CASE - 2                              Condominium Law Group, PLLC
                                                                 10310 Aurora Ave N.
26                                                                Seattle, WA 98133
                                                                    206-633-1520

     52765994;1
              Case
               Case2:18-cv-01299-JLR
                    2:18-cv-01299-JLR Document
                                       Document32-1
                                                33 Filed
                                                    Filed04/30/20
                                                          04/27/20 Page
                                                                    Page53ofof53




 1

 2
     DONE this 30th            April
               ___ day of _____________, 2020.
 3

 4

 5
                                                  A
                                                  ________________________________
                                                   United States District Judge

 6
     Jointly presented by:
 7
     CONDOMINIUM LAW GROUP, PLLC                 WITHERSPOON KELLEY
 8

 9

10   _/s/Lisa McMahon-                           _/s/ Michael J.
     Myhran____________________________          Kapaun_____________________________
11   Valerie Farris Oman, WSBA #37237            Michael J. Kapaun, WSBA #36864
     Brett Masch, WSBA #43851                    Attorneys for Defendant Nationstar
12   Lisa McMahon-Myhran, WSBA #27559            Mortgage, LLC
     Attorneys for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25    ORDER DISMISSING CASE - 3                              Condominium Law Group, PLLC
                                                                 10310 Aurora Ave N.
26                                                                Seattle, WA 98133
                                                                    206-633-1520

     52765994;1
